

116 HR 5620 IH: Transformational Reforms and Updates to Ensure Educational Quality and Urgent Investments in Today's Youth Act of 2020
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5620IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Mr. Trone (for himself, Mr. Raskin, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide for a Federal partnership to ensure educational equity and quality.
	
 1.Short titleThis Act may be cited as the Transformational Reforms and Updates to Ensure Educational Quality and Urgent Investments in Today's Youth Act of 2020 or the TRUE EQUITY Act.
 2.FindingsCongress finds the following: (1)The fate of our Nation and the opportunities it creates for our children and grandchildren to enjoy successful careers and rewarding lives depends on the quality, equal access, and effectiveness of pre-kindergarten through twelfth grade education in every local school district across the country.
 (2)Our education systems must prepare students to compete in an interconnected, global economy. (3)Despite the current combinations of Federal, State, and local funding and innovative educational policies, States with historically well regarded kindergarten through grade 12 education systems may find their students falling behind their peers nationally and internationally. In Maryland, a State with a historically well regarded kindergarten through grade 12 education system, fourth and eighth graders placed in the middle of the pack nationally in reading and math scores on the National Assessment of Education Progress.
 (4)The United States as a whole scored well down the second quartile among students from 72 countries on the Programme for International Student Assessment.
 (5)Even in States with reading and math scores higher than the national average, there may be significant and persistent racial, ethnic, and income disparity gaps between students of color and low-income students compared to their higher income and White peers.
 (6)These same disparities carry into college enrollment, with fewer students of color and low-income students enrolling in college than their higher income and White peers.
 (7)In order to address these inequities in education, certain States, including Maryland, have researched and proposed bold, transformative Federal, State, and local funding and policy changes to their pre-kindergarten through twelfth grade education systems, with five main policy recommendations under the Maryland Commission on Innovation & Excellence in Education that include the following:
 (A)Investing in high-quality early childhood education and care through a significant expansion of full day pre-school, to be free for all low-income three- and four-year-olds, so that all children have the opportunity to begin kindergarten ready to learn.
 (B)Investing in teachers and school leaders by elevating the standards and status of the teaching profession, including a performance-based career ladder and salaries comparable to other fields with similar education requirements.
 (C)Creating a world-class instructional system with an internationally benchmarked curriculum that enables most students to achieve college and career ready status by 10th grade and then pursue pathways that include early college, Advanced Placement courses, or a rigorous technical education leading to industry-recognized credentials and high paying jobs.
 (D)Providing supports to students that need it the most with broad and sustained support for schools serving high concentrations of poverty, with after school and summer academic programs and student access to needed health and social services.
 (E)Ensuring excellence for all through an accountability-oversight board that has the authority to ensure transformative education system recommendations are successfully implemented and produce the desired improvements in student achievement.
 3.Sense of CongressIt is the sense of Congress that— (1)no matter a child’s zip code, they deserve equal access to a quality, public pre-kindergarten through twelfth grade education;
 (2)no inequities in student achievement, college enrollment, or Federal, State, and local funding should be tolerated;
 (3)the Federal Government should live up to its original commitment in 1975 under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) to provide 40 percent of the cost to educate children with disabilities and assist State educational agencies and local educational agencies in providing a free appropriate public education; and
 (4)the Federal Government should be an active partner with State educational agencies and local educational agencies that are willing to modify policies and commit additional State and local resources to address education inequities.
 4.DefinitionsIn this Act: (1)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)SecretaryThe term Secretary means the Secretary of Education. (3)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			IEarly childhood education
			101.Early childhood education grant program
				(a)Authorization
 (1)In generalThe Secretary shall award a single grant, on a competitive basis, to an eligible State to enable the State to carry out the authorized activities described in subsection (c).
 (2)Eligible stateIn this section, the term eligible State means a State— (A)that has established a State Oversight Board as described in section 501; and
 (B)that commits to educational equity. (3)Duration; renewalThe grant awarded under this section shall be for a 2-year duration, and may be renewed by the Secretary for not more than 4 additional 2-year periods if the State Oversight Board of the State determines that the State has met the educational equity goals of the State, as described in section 501.
 (4)Maintenance of effortIf the Secretary does not renew a grant awarded under this section to a State for an additional 2-year period for failure to meet the educational equity goals of the State, the State shall provide, from non-Federal sources, amounts for such 2-year period that are not less than the sum of the grant amount provided by the Secretary and the matching funds provided by the State under subsection (d) for the initial 2-year grant period.
 (b)ApplicationAn eligible State that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including providing the State's educational equity goals and the accountability consequences for the State and local educational agencies in the State if the State Oversight Board determines that the State or a local educational agency fails to meet the educational equity goals of the State, including the potential withholding of funds, as described in section 501.
				(c)Authorized activities
 (1)In generalAn eligible State that receives a grant under this section shall use the grant funds to carry out activities authorized under the following provisions:
 (A)Section 619 and part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419 and 1431 et seq.).
 (B)Paragraphs (1)(B)(i), (5)(A), and (5)(B) of section 640(a) of the Head Start Act (42 U.S.C. 9835(1)(B)(i), (5)(A), and (5)(B)).
 (C)Section 9212 of the Every Student Succeeds Act (42 U.S.C. 9831 note). (2)SubgrantsAn eligible State that receives a grant under this section may use the grant funds to award subgrants to local educational agencies to carry out the activities described in paragraph (1).
 (3)Compliance with programsIn using grant funds provided under this section or subgrant funds provided under paragraph (2) to carry out the activities described in paragraph (1), the eligible State or local educational agency shall comply with the requirements of the programs under which such activities are authorized.
 (d)Matching requirementEach eligible State that receives a grant under this section shall provide, from non-Federal sources, an amount equal to 200 percent of the amount of the grant (which may be provided in cash or in kind) to carry out the activities supported by the grant.
 (e)Supplement, not supplantAn eligible State shall use Federal funds received under this section only to supplement the funds that would, in the absence of such Federal funds, be made available from State and local sources for activities described in subsection (c), and not to supplant such funds.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$275,000,000 for fiscal year 2020;
 (2)$288,750,000 for fiscal year 2021; (3)$303,187,500 for fiscal year 2022;
 (4)$318,346,875 for fiscal year 2023; (5)$334,264,219 for fiscal year 2024;
 (6)$350,977,430 for fiscal year 2025; (7)$368,526,301 for fiscal year 2026;
 (8)$386,952,616 for fiscal year 2027; (9)$406,300,247 for fiscal year 2028; and
 (10)$426,615,259 for fiscal year 2029. IIHigh-quality and diverse teachers and leaders 201.High-quality and diverse teachers and leaders grant program (a)Authorization (1)In generalThe Secretary shall award a single grant, on a competitive basis, to an eligible State to enable the State to carry out the authorized activities described in subsection (c).
 (2)Eligible stateIn this section, the term eligible State means a State— (A)that has established a State Oversight Board as described in section 501; and
 (B)that commits to educational equity. (3)Duration; renewalThe grant awarded under this section shall be for a 2-year duration, and may be renewed by the Secretary for not more than 4 additional 2-year periods if the State Oversight Board of the State determines that the State has met the educational equity goals of the State, as described in section 501.
 (4)Maintenance of effortIf the Secretary does not renew a grant awarded under this section to a State for an additional 2-year period for failure to meet the educational equity goals of the State, the State shall provide, from non-Federal sources, amounts for such 2-year period that are not less than the sum of the grant amount provided by the Secretary and the matching funds provided by the State under subsection (d) for the initial 2-year grant period.
 (b)ApplicationAn eligible State that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including providing the State's educational equity goals and the accountability consequences for the State and local educational agencies in the State if the State Oversight Board determines that the State or a local educational agency fails to meet the educational equity goals of the State, including the potential withholding of funds, as described in section 501.
				(c)Authorized activities
 (1)In generalAn eligible State that receives a grant under this section shall use the grant funds to carry out activities authorized under the following provisions:
 (A)Section 2101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611). (B)Subpart 1 of part B of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6631 et seq.).
 (C)Sections 2242, 2243, and 2245 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672, 6673, and 6675).
 (D)Section 3131 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6861). (E)Subparts 1 and 2 of part D of the Individuals with Disabilities Education Act (20 U.S.C. 1451 et seq. and 1461 et seq.).
 (2)SubgrantsAn eligible State that receives a grant under this section may use the grant funds to award subgrants to local educational agencies to carry out the activities described in paragraph (1).
 (3)Compliance with programsIn using grant funds provided under this section or subgrant funds provided under paragraph (2) to carry out the activities described in paragraph (1), the eligible State or local educational agency shall comply with the requirements of the programs under which such activities are authorized.
 (d)Matching requirementEach eligible State that receives a grant under this section shall provide, from non-Federal sources, an amount equal to 200 percent of the amount of the grant (which may be provided in cash or in kind) to carry out the activities supported by the grant.
 (e)Supplement, not supplantAn eligible State shall use Federal funds received under this section only to supplement the funds that would, in the absence of such Federal funds, be made available from State and local sources for activities described in subsection (c), and not to supplant such funds.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$340,000,000 for fiscal year 2020;
 (2)$357,000,000 for fiscal year 2021; (3)$374,850,000 for fiscal year 2022;
 (4)$393,592,500 for fiscal year 2023; (5)$413,272,125 for fiscal year 2024;
 (6)$433,935,731 for fiscal year 2025; (7)$455,632,518 for fiscal year 2026;
 (8)$478,414,144 for fiscal year 2027; (9)$502,334,851 for fiscal year 2028; and
 (10)$527,451,594 for fiscal year 2029. IIICollege and career readiness pathways 301.College and career readiness pathways grant program (a)Authorization (1)In generalThe Secretary shall award a single grant, on a competitive basis, to an eligible State to enable the State to carry out the authorized activities described in subsection (c).
 (2)Eligible stateIn this section, the term eligible State means a State— (A)that has established a State Oversight Board as described in section 501; and
 (B)that commits to educational equity. (3)Duration; renewalThe grant awarded under this section shall be for a 2-year duration, and may be renewed by the Secretary for not more than 4 additional 2-year periods if the State Oversight Board of the State determines that the State has met the educational equity goals of the State, as described in section 501.
 (4)Maintenance of effortIf the Secretary does not renew a grant awarded under this section to a State for an additional 2-year period for failure to meet the educational equity goals of the State, the State shall provide, from non-Federal sources, amounts for such 2-year period that are not less than the sum of the grant amount provided by the Secretary and the matching funds provided by the State under subsection (d) for the initial 2-year grant period.
 (b)ApplicationAn eligible State that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including providing the State's educational equity goals and the accountability consequences for the State and local educational agencies in the State if the State Oversight Board determines that the State or a local educational agency fails to meet the educational equity goals of the State, including the potential withholding of funds, as described in section 501.
				(c)Authorized activities
 (1)In generalAn eligible State that receives a grant under this section shall use the grant funds to carry out activities authorized under the following provisions:
 (A)Section 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355). (B)Subpart 11 of part A of title IV of the Higher Education Act of 1965, as added by section 302 of this Act.
 (2)SubgrantsAn eligible State that receives a grant under this section may use the grant funds to award subgrants to local educational agencies to carry out the activities described in paragraph (1).
 (3)Compliance with programsIn using grant funds provided under this section or subgrant funds provided under paragraph (2) to carry out the activities described in paragraph (1), the eligible State or local educational agency shall comply with the requirements of the programs under which such activities are authorized.
 (d)Matching requirementEach eligible State that receives a grant under this section shall provide, from non-Federal sources, an amount equal to 200 percent of the amount of the grant (which may be provided in cash or in kind) to carry out the activities supported by the grant.
 (e)Supplement, not supplantAn eligible State shall use Federal funds received under this section only to supplement the funds that would, in the absence of such Federal funds, be made available from State and local sources for activities described in subsection (c), and not to supplant such funds.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$50,000,000 for fiscal year 2020;
 (2)$52,500,000 for fiscal year 2021; (3)$55,125,000 for fiscal year 2022;
 (4)$57,881,250 for fiscal year 2023; (5)$60,775,312 for fiscal year 2024;
 (6)$63,814,077 for fiscal year 2025; (7)$67,004,780 for fiscal year 2026;
 (8)$70,355,019 for fiscal year 2027; (9)$73,872,770 for fiscal year 2028; and
 (10)$77,566,408 for fiscal year 2029. 302.Jumpstart to college grant programsPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:
				
					11Jumpstart to College
 420T.DefinitionsIn this subpart: (1)Eligible entityThe term eligible entity means an institution of higher education in partnership with one or more local educational agencies (which may be an educational service agency). Such partnership may also include other entities such as nonprofit organizations or businesses, and schools in juvenile detention centers.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101. (3)ESEA termsThe terms dual or concurrent enrollment program, early college high school, educational service agency, four-year adjusted cohort graduation rate, local educational agency, secondary school, and State have meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965.
 (4)Low-income studentThe term low-income student means a student counted under section 1124(c) of the Elementary and Secondary Education Act of 1965.
 (5)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 420U.Authorization of appropriationsTo carry out this subpart, there are authorized to be appropriated $137,500,000 for fiscal year 2021 and each of the five succeeding fiscal years.
						420V.Grants to states
 (a)In generalThe Secretary shall award a single grant to a State, on a competitive basis, to assist the State in supporting or establishing early college high schools or dual or concurrent enrollment programs.
 (b)DurationThe grant under this section shall be awarded for a period of 2 years, and may be renewed by the Secretary for not more than 4 additional 2-year periods.
 (c)Grant amountThe Secretary shall ensure that the amount of the grant under this section is sufficient to enable the grantee to carry out the activities described in subsection (f).
 (d)Matching requirementFor each year that a State receives a grant under this section, the State shall provide, from non-Federal sources, an amount equal to 50 percent of the amount of the grant received by the State for such year to carry out the activities supported by the grant.
 (e)Supplement, not supplantA State shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.
							(f)Uses of funds
 (1)Mandatory activitiesA State shall use grant funds received under this section to— (A)support the activities described in its application under subsection (g);
 (B)plan and implement a statewide strategy for expanding access to early college high schools and dual or concurrent enrollment programs for students who are underrepresented in higher education to raise statewide rates of secondary school graduation, readiness for postsecondary education, and completion of recognized postsecondary credentials, with a focus on students academically at risk of not enrolling in or completing postsecondary education;
 (C)identify any obstacles to such a strategy under State law or policy; (D)provide technical assistance (either directly or through a knowledgeable intermediary) to early college high schools and other dual or concurrent enrollment programs, which may include—
 (i)brokering relationships and agreements that forge a strong partnership between elementary and secondary and postsecondary partners; and
 (ii)offering statewide training, professional development, and peer learning opportunities for school leaders, instructors, and counselors or advisors;
 (E)identify and implement policies that will improve the effectiveness and ensure the quality of early college high schools and dual or concurrent enrollment programs, such as eligibility and access, funding, data and quality assurance, governance, accountability, and alignment policies;
 (F)update the State’s requirements for a student to receive a regular high school diploma to align with the challenging State academic standards and entrance requirements for credit-bearing coursework as described in subparagraphs (A) and (D) of section 1111(b)(1) of the Elementary and Secondary Education Act of 1965;
 (G)incorporate indicators regarding student access to and completion of early college high schools and dual or concurrent enrollment programs into the school quality and student success indicators included in the State system of annual meaningful differentiation as described under section 1111(c)(4)(B)(v)(I) of the Elementary and Secondary Education Act of 1965;
 (H)disseminate best practices for early college high schools and dual or concurrent enrollment programs, which may include best practices from programs in the State or other States;
 (I)facilitate statewide secondary and postsecondary data collection, research and evaluation, and reporting to policymakers and other stakeholders; and
 (J)conduct outreach programs to ensure that secondary school students, their families, and community members are aware of early college high schools and dual or concurrent enrollment programs in the State.
 (2)Allowable activitiesA State may use grant funds received under this section to— (A)establish a mechanism to offset the costs of tuition, fees, standardized testing and performance assessment costs, and support services for low-income students, and students from underrepresented populations enrolled in early college and high schools or dual or concurrent enrollment;
 (B)establish formal transfer systems within and across State higher education systems, including two-year and four-year public and private institutions, to maximize the transferability of college courses;
 (C)provide incentives to school districts that— (i)assist high school teachers in getting the credentials needed to participate in early college high school programs and dual or concurrent enrollment; and
 (ii)encourage the use of college instructors to teach college courses in high schools; (D)support initiatives to improve the quality of early college high school and dual or concurrent enrollment programs at participating institutions; and
 (E)reimburse low-income students to cover part or all of the costs of an Advanced Placement or International Baccalaureate examination.
									(g)State Applications
 (1)ApplicationTo be eligible to receive a grant under this section, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Contents of applicationThe application under paragraph (1) shall include, at minimum, a description of— (A)how the State will carry out the mandatory State activities described in subsection (f)(1);
 (B)how the State will ensure that any programs funded with a grant under this section are coordinated with programs under—
 (i)the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); (ii)the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);
 (iii)the Elementary and Secondary Education Act of 1965; and (iv)the Individuals with Disabilities Education Act;
 (C)how the State intends to use grant funds to address achievement gaps for each category of students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965;
 (D)how the State will access and leverage additional resources necessary to sustain early college high schools or other dual or concurrent enrollment programs;
 (E)how the State will identify and eliminate barriers to implementing effective early college high schools and dual or concurrent enrollment programs after the grant expires, including by engaging businesses and nonprofit organizations; and
 (F)such other information as the Secretary determines to be appropriate.. IVMore resources to ensure all students are successful 401.Student success grant program (a)Authorization (1)In generalThe Secretary shall award a single grant, on a competitive basis, to an eligible State to enable the State to carry out the authorized activities described in subsection (c).
 (2)Eligible stateIn this section, the term eligible State means a State— (A)that has established a State Oversight Board as described in section 501; and
 (B)that commits to educational equity. (3)Duration; renewalThe grant awarded under this section shall be for a 2-year duration, and may be renewed by the Secretary for not more than 4 additional 2-year periods if the State Oversight Board of the State determines that the State has met the educational equity goals of the State, as described in section 501.
 (4)Maintenance of effortIf the Secretary does not renew a grant awarded under this section to a State for an additional 2-year period for failure to meet the educational equity goals of the State, the State shall provide, from non-Federal sources, amounts for such 2-year period that are not less than the sum of the grant amount provided by the Secretary and the matching funds provided by the State under subsection (d) for the initial 2-year grant period.
 (b)ApplicationAn eligible State that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including providing the State's educational equity goals and the accountability consequences for the State and local educational agencies in the State if the State Oversight Board determines that the State or a local educational agency fails to meet the educational equity goals of the State, including the potential withholding of funds, as described in section 501.
				(c)Authorized activities
 (1)In generalAn eligible State that receives a grant under this section shall use the grant funds to carry out activities authorized under the following provisions:
 (A)Part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.). (B)Part C of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6391 et seq.).
 (C)Part D of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6421 et seq.). (D)Part E of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491 et seq.).
 (E)Subparts 2 and 3 of part B of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6641 et seq. and 6661 et seq.).
 (F)Subpart 1 of part A of title III of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6821 et seq.).
 (G)Subpart 1 of part A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7111 et seq.).
 (H)Part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.). (I)Part D of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7231 et seq.).
 (J)Sections 4624 and 4625 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7274 and 7275).
 (K)Section 4641 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7291 et seq.). (L)Section 611 of the Individuals with Disabilities Education Act (20 U.S.C. 1411).
 (2)SubgrantsAn eligible State that receives a grant under this section may use the grant funds to award subgrants to local educational agencies to carry out the activities described in paragraph (1).
 (3)Compliance with programsIn using grant funds provided under this section or subgrant funds provided under paragraph (2) to carry out the activities described in paragraph (1), the eligible State or local educational agency shall comply with the requirements of the programs under which such activities are authorized.
 (d)Matching requirementEach eligible State that receives a grant under this section shall provide, from non-Federal sources, an amount equal to 200 percent of the amount of the grant (which may be provided in cash or in kind) to carry out the activities supported by the grant.
 (e)Supplement, not supplantAn eligible State shall use Federal funds received under this section only to supplement the funds that would, in the absence of such Federal funds, be made available from State and local sources for activities described in subsection (c), and not to supplant such funds.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$750,000,000 for fiscal year 2020;
 (2)$787,500,000 for fiscal year 2021; (3)$826,875,000 for fiscal year 2022;
 (4)$868,218,750 for fiscal year 2023; (5)$911,629,688 for fiscal year 2024;
 (6)$957,211,172 for fiscal year 2025; (7)$1,005,071,731 for fiscal year 2026;
 (8)$1,055,325,318 for fiscal year 2027; (9)$1,108,091,584 for fiscal year 2028; and
 (10)$1,163,496,163 for fiscal year 2029. VGovernance and accountability  501.State oversight boards (a)In generalIn order to be eligible to receive a grant under title I, II, III, or IV, a State shall establish a State Oversight Board that is independent of the State educational agency, ensures educational equity in the State, and holds the State educational agency and local educational agencies in the State accountable for failure to meet such educational equity.
 (b)Authority of state oversight boardsA State Oversight Board established pursuant to this section shall— (1)determine implementation plans and guidelines for the State educational agency and local educational agencies in the State to meet the educational equity goals determined by the State under subsection (c);
 (2)determine whether the State and local educational agencies in the State have met the educational equity goals determined by the State;
 (3)hold the State and local educational agencies in the State accountable for a failure to meet the educational equity goals, pursuant to the accountability consequences described under subsection (c); and
 (4)provide to the Secretary, on an annual basis, the progress of the State and local educational agencies in the State towards meeting the educational equity goals.
 (c)Authority of stateA State that establishes a State Oversight Board under this section shall determine— (1)the educational equity goals of the State, that includes a requirement that the State and local educational agencies in the State maintain a level of financial support for elementary and secondary education that is not less than the level of such support for fiscal year 2019; and
 (2)the accountability consequences for the State and local educational agencies in the State if the State Oversight Board determines that the State or a local educational agency fails to meet the educational equity goals of the State, including the potential withholding of funds.
					(d)Technical assistance and oversight
 (1)In generalThe Secretary and the Office for Civil Rights of the Department of Education shall provide technical assistance—
 (A)to States in implementing the educational equity goals of the State; and (B)to State Oversight Boards in carrying out subsection (b), including in determining whether the State and local educational agencies in the State have met the educational equity goals determined by the State.
 (2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $1,000,000 for each fiscal year.
					VIState flexibility for equitable per-pupil funding
 601.State flexibility for equitable per-pupil fundingSection 1501 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491) is amended— (1)in subsection (a), by inserting and certain State educational agencies on behalf of a State's local educational agencies after local educational agencies;
 (2)in subsection (b)— (A)in paragraph (1)(A), by inserting and certain State educational agencies on behalf of a State's local educational agencies after local educational agencies; and
 (B)in paragraph (2), by inserting and certain State educational agencies on behalf of a State's local educational agencies after local educational agencies; (3)in subsection (c)—
 (A)in paragraph (1), by inserting or 1 State educational agency on behalf of the State's local educational agencies after local educational agencies; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by inserting or State educational agency after local educational agency; and (ii)in subparagraph (A), by inserting or consolidated State after local;
 (C)in paragraph (3)— (i)by striking any local and inserting any; and
 (ii)by striking the local and inserting the; (4)in subsection (d)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A)—
 (I)by striking Each local and inserting Each; and (II)by inserting or consolidated State after local;
 (ii)in subparagraph (A)(ii), by striking local; (iii)in subparagraph (B), by striking local;
 (iv)in subparagraph (C), by striking local educational and inserting educational; (v)in subparagraph (G), by striking local educational and inserting educational;
 (vi)in subparagraph (H), by striking local educational and inserting educational; (vii)in subparagraph (I), by striking local educational and inserting educational; and
 (viii)in subparagraph (G), by striking local educational and inserting educational; (B)in paragraph (2)—
 (i)in subparagraph (A), by striking local educational each place the term appears and inserting educational; (ii)in subparagraph (B), by striking local educational each place the term appears and inserting educational; and
 (iii)in subparagraph (C), by striking local educational and inserting educational; (5)in subsection (e), by striking local educational and inserting educational;
 (6)in subsection (f)— (A)by striking local educational and inserting educational; and
 (B)by inserting or consolidated State after local; (7)in subsection (g), by inserting or consolidated State after local;
 (8)in subsection (h)— (A)by striking local educational and inserting educational; and
 (B)by inserting or consolidated State after local; (9)in subsection (i), by striking local educational each place the term appears and inserting educational;
 (10)in subsection (j), by inserting or consolidated State after local; (11)in subsection (k)—
 (A)by striking local educational and inserting educational; and (B)by inserting or consolidated State after local each place the term appears; and
 (12)in subsection (l)— (A)in paragraph (1)—
 (i)by inserting or State educational agency after local educational agency; (ii)in subparagraph (D), by striking and after the semicolon;
 (iii)in subparagraph (E), by striking the period at the end and inserting a semicolon; and (iv)by adding at the end the following:
							
 (F)title I of the TRUE EQUITY Act; (G)title II of the TRUE EQUITY Act;
 (H)title III of the TRUE EQUITY Act; and (I)title IV of the TRUE EQUITY Act.; and
 (B)in paragraph (2), by striking is in the highest 2 quartiles of schools served by a local educational agency, based on the percentage of enrolled students from low-income families and inserting serves students not less than 55 percent of whom are students are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (13)by adding at the end the following:  (m)Funding flexibility for TRUE EQUITY Act funds (1)Technical assistanceA State educational agency that submits a consolidated State flexibility demonstration agreement under this section shall provide technical assistance to local educational agencies in the State that desire to participate in the program under this section in submitting applications to enter into local flexibility demonstration agreements with the Secretary.
 (2)Duration and renewalNotwithstanding any other provision of this section, the Secretary— (A)is authorized to enter into local flexibility demonstration agreements for not more than 2 years with local educational agencies that are selected under subsection (c) and submit proposed agreements that meet the requirements of subsection (d) for flexibility to consolidate eligible Federal funds that are described in subparagraph (F), (G), (H), or (I) of subsection (l); and
 (B)may renew for not more than 4 additional 2-year terms a local flexibility demonstration agreement described in subparagraph (A)..
				